Citation Nr: 1814239	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-04 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for left interior carotid artery (LICA) occlusion (claimed as heart disease), to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In his January 2016 substantive appeal, the Veteran expressed that he did not want a hearing before the Board.  As such, the Board finds that the Veteran waived his right to a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon a review of the record, the Board finds further evidentiary development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for a LICA occlusion condition.

The Veteran asserts entitlement to service connection for a LICA occlusion condition, which he contends has a causal relationship to his alleged herbicide exposure while in-service.  The Veteran, through his representative, pointed to a report that found limited or suggestive evidence of an association between herbicide exposure and stroke.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308, 20309-11 (Apr. 11, 2014).  

Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that a VA examination is needed before it can adjudicate the Veteran's claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion where, as here, there is competent evidence of symptoms of a disability, and an indication that the claimed disability might be related to the Veteran's service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, the Veteran should be afforded a VA examination that addresses the nature and etiology of his claimed LICA occlusion condition.

As the Veteran is afforded a VA examination for his LICA occlusion condition, the Board will defer adjudication of the remaining claim in the event information obtained during the examination may be relevant to that claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA opinion from an appropriate medical professional.  After reviewing the claims file, the examiner should render an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's LICA occlusion condition was caused by or etiologically related to his active duty service, to include the Veteran's alleged herbicide exposure during service.  The examiner is to address the Veterans and Agent Orange Report, specifically.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308, 20309-11 (Apr. 11, 2014).  

The examiner need only physically examine the Veteran if a physical examination is necessary to render an adequate opinion.  Any and all diagnostic testing which the VA examiner deems necessary should be scheduled and performed.

The examiner's report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

2.  Then, after any development indicated by the above examination is conducted, the AOJ should readjudicate the issue of entitlement to service connection for a LICA occlusion condition, to include as due to exposure to an herbicide agent, and claimed ischemic heart disease condition.  If service connection for a LICA occlusion condition and ischemic heart disease condition remains denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




